DETAILED ACTION
This Office action is in response to an RCE submitted on August 12, 2021.
Claims 1-8 and 90-101 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority No. CN201710182073.0, filed on March 24, 2017, under 35 U.S.C. 119(a)-(d). The certified copy has been filed on September 23, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 3, 2021, June 9, 2021, and September 20, 2021 were filed before the mailing of a first office action after filing of a 

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed August 12, 2021, with respect to foreign priority claim have been fully considered and are persuasive. 

Applicant’s arguments, see pg. 7, filed August 12, 2021, with respect to rejection of claims 83-85 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 83-85 under 35 U.S.C. § 112(a) has been withdrawn. 

Applicant’s arguments, see pg. 7, filed August 12, 2021, with respect to rejection of claims 83-85 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 83-85 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant’s arguments, see pg. 7, filed August 12, 2021, with respect to prior art rejection of claims 44-50, 52, and 83-85 have been fully considered and are persuasive.  The prior art rejection of claims 44-50, 52, and 83-85 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 90-101 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
An method for controlling cross link interference between cells, comprising: 
sending, by a first terminal, an interference measurement signal on an interference measurement resource, wherein the interference measurement signal is a signal used to measure interference between links in different directions, and the different directions comprise a downlink direction between the first terminal and a first network device and an uplink direction between a second terminal and a second network device; 
measuring, by the second terminal, the interference measurement signal based on information about the interference measurement resource and information about the interference measurement signal, to obtain interference measurement signal strength; and 
controlling, by the second terminal based on the interference measurement signal strength, power at which the second terminal sends a data signal to the second network device, to control cross link interference between cells.
Seo et al. (US 2014/0321313 A1) discloses a terminal measuring interference using the interference measurement resource information received from another device and transmitting CSI (see step 611 in FIG. 6).
However, the prior arts of record do not disclose, alone or in combination, sending, by a first terminal, an interference measurement signal on an interference measurement resource, wherein the interference measurement signal is a signal used to measure interference between links in different directions, and the different directions comprise a downlink direction between the first terminal and a first network device and an uplink direction between a second terminal and a second network device; measuring, by the second terminal, the interference measurement signal based on information about the interference measurement resource and information about the interference measurement signal, to obtain interference measurement signal strength.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-8 and 91-97 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 90 and 98-101, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474